DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Status of the Claims
This Office Action is responsive the amendment filed March 11, 2022. As directed by the amendment: Clam 1 has been amended. Claims 10-20 have been cancelled. Claims 21-27 are newly added. Claims 1-9 and 21-27 are presently pending in this application.

Claim Objections
Claim 21 is objected to because of the following informalities: In ll. 2, the term “grove” should be re-written as --grove--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23 and 24, ll. 2, the phrase "the central axis" is unclear which central axis applicant is referring to because there are more than one central axis. Amendment and clarification are required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grebius et al. (US 2016/0038209), herein referred to as Grebius, and in view of Jacques (US 1,695,263).
Regarding claim 1, Grebius discloses an apparatus (figures 17-23) for applying bone cement (title and Abstract), the apparatus comprising: a body (see figure 21 below) including a coupling portion (see figure 21 below) located at a first end of the body (see figure 21 below) and a portion (see figure 21 below) located at a second end of the body (see figure 21 below), and an applicator (21).

    PNG
    media_image1.png
    292
    768
    media_image1.png
    Greyscale

Yet, Grebius lacks the portion being an articulation portion located at a second end of the body, a central axis of the articulation portion arranged at an angle relative to a central axis of the body, and an applicator configured to connect to the articulation portion and pivot about the central axis of the articulation portion, wherein the body comprises an indentation proximate the applicator.
However, Jacques teaches an articulation portion (see figure 2 below) located at a second end of a body (see figure 2 below), a central axis of the articulation portion (see figure 2 below) arranged at an angle relative to a central axis of the body (see figure 2 below), and another portion/part (see figure 2 below) configured to (i.e. capable of) connect to the articulation portion (see figure 2 below) and pivot about the central axis of the articulation portion (see figure 2 below), wherein the body comprises an indentation (18) proximate the another portion/part (see figure 2 below).

    PNG
    media_image2.png
    535
    450
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grebius’s connection mechanism between the body and the applicator with an articulation portion located at a second end of the body, a central axis of the articulation portion arranged at an angle relative to a central axis of the body, and another portion/part configured to connect to the articulation portion and pivot about the central axis of the articulation portion, wherein the body comprises an indentation proximate the another portion/part as taught by Jacques, since such a modification would provide a greater flexibility to the applicator relative to the body and would also result in an alternative connection mechanism.
Thus, the modified Grebius’s apparatus has the indentation (18 of Jacques) allowing for pivoting of the applicator (21 of Grebius) around the central axis of the articulation portion (see figure 2 of Jacques above), wherein the applicator (21 of Grebius) comprises an opening (see figure 21 of Grebius above) larger than a diameter of the indentation (18 of Jacques).
Regarding claim 2, the modified Grebius’s apparatus has wherein the applicator (21 of Grebius) is configured to (i.e. capable of) pivot at least 180 degrees about the central axis of the articulation portion (see figure 2 of Jacques above).
Regarding claim 3, the modified Grebius’s apparatus has is capable of having wherein the central axis of the articulation portion (see figure 2 of Jacques above) is perpendicular to the central axis of the body (see figure 2 of Jacques above).
Regarding claim 4, the modified Grebius’s apparatus has wherein an interior surface of the body (see figure 21 of Grebius above) defines a constriction proximate the articulation portion (the modified Grebius’s connection mechanism).
Regarding claims 5, 25, the modified Grebius’s apparatus has wherein the applicator includes/comprises a diffusor (21 of Grebius).
Regarding claim 6, the modified Grebius’s apparatus has wherein the applicator (21 of Grebius) includes a central axis arranged at an angle relative to the central axis of the articulation portion (due to the modified Grebius’s connection mechanism).
Regarding claim 7, the modified Grebius’s apparatus is capable of having wherein the angle of the central axis of the articulation portion (see figure 2 of Jacques above) relative to the central axis of the body is about 90 degrees (see figure 2 of Jacques above).
Regarding claim 8, the modified Grebius’s apparatus has wherein the applicator (21 of Grebius) includes an interior surface (see figure 21 of Grebius) at least partially contoured to match a contour of a resected bone (considered functional).
Regarding claim 9, the modified Grebius’s apparatus has wherein the applicator is selected from a plurality of applicators (figures 21 and 27 of Grebius), each of the plurality of applicators having at least one of a different size or a different shape (figures 21 and 27 of Grebius).
Regarding claim 21, the modified Grebius’s apparatus has wherein the coupling portion (see figure 21 of Grebius above) comprises female threads, male threads (see figure 21 of Grebius above), a Luer lock, a press fit connection, a groove for receiving a peg, or combinations thereof.
Regarding claim 22, the modified Grebius’s apparatus has wherein the indentation (18 of Jacques) defines a range of motion of the applicator (21 of Grebius) relative the body (due to the modified Grebius’s connection mechanism).
Regarding claim 23, the modified Grebius’s apparatus has wherein the range of motion comprises a pivot of about plus or minus about 90° to about 135° relative to the central axis (see figure 2 of Jacques above).
Regarding claim 24, the modified Grebius’s apparatus has wherein the range of motion comprises a pivot of about plus or minus about 45° relative to the central axis (see figure 2 of Jacques above).
Regarding claim 26, the modified Grebius’s apparatus has wherein the opening (see figure 21 of Grebius above) comprises an exit (see figure 21 of Grebius above) configured to (i.e. capable of) expel bone cement.
Regarding claim 27, the modified Grebius’s apparatus further comprising a dispenser (3’ of Grebius) fluidly coupled to the coupling portion (see figure 21 of Grebius above), the dispenser (3’ of Grebius) for containing bone cement (Abstract of Grebius).

Response to Arguments
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 4-6, under 35 U.S.C. 103, of the Remarks are directed to the amended claim 1 and the reference Collins. The reference Collins has been considered but are moot because the new ground of rejection does not rely on the Collins. Thus, the Examiner has relied upon the combination of references (Grebius in view of Jacques) to teach applicant’s amended features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775